 

Fai\-';,' v - m 7 -_i
. 1> § § gi gram \E \_'

AO 245B (CASD Rev. 1/19) Judgment in a Crirninal Case

 

 

 

 

 

UNITED STATES DISTRICT CoURTaW ss saw ana

S$UTH'E~FW iJlS'l'Fl.|C'i O|:ag//XLl|:OFiNi/?\

 

 

DEPUTY

 

SOUTHERN DISTRICT OF CALIFORNIA B
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
- V_ (For Offenses Committed On or After November l, 1987)
ANGEL AGUSTIN RAMIREZ MONTES CaSe Number: lSCR43 74-CAB

ROBERT L. SWAIN
Defendant’s Attomey

USM Number 72217298

m _
THE DEFENDANTZ
pleaded guilty to count(s) ONE (l) OF THE ONE-COUNT INFORMATION

|:l Was found guilty on count(s)

 

 

alter a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense Number§s[
21 USC 952, 960 IMPORTATION OF COCAINE 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
!:i The defendant has been found not guilty on count(s)
i:| Count(s) is dismissed on the motion of the United States.
Assessrnent : $100.00
13 _
\:l JVTA Assessment*: $
*Justice for Victims of Traff`icking Act of2015, Pub. L. No. 114-22.
No fine |:\ Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

any material change in the defendant’s economic circumstancesl

Anril 19. 2019/fri

Date of Imp i‘f)n off=Sentence

osi

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

'¢ 1

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ANGEL AGUSTIN RAMIREZ MONTES Judgment - Page 2 cf 2
CASE NUMBER: lSCR43 74-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
24 MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

PLACEMENT WITHIN THE WESTERN REGION (SOUTHERN CALIFORNIA AREA) TO
FACILITATE FAMILY VISITATIONS.

Hl]

|:] The defendant is remanded to the custody of the United States Marshal.

|:| The defendant must surrender to the United States Marshal for this district
|:| at A.M. on

 

 

 

|:l as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before
|:| as notified by the United States Marshal.

!:| as notified by the Probation or Pretrial Services Oftice.

RETURN
l have executed this judgment as follows:
Defendant delivered on tO

at , with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

18CR43 74-CAB

